Title: To James Madison from Carter Beverly, 1 April 1808
From: Beverly, Carter
To: Madison, James



Sir,
Virginia Fredericksburg 1st. April 1808

My Friend Mr. Tayloe of the City will do me the favor to present a letter I have this day addressed to him on the subject of a Friend of mine also, Thomas Strode, who (I learn from Gentlemen in this place) is extremely solicitous of becoming a Member of the Army of the United States.  I feel so well persuaded of this Gentleman’s particular disposition to become an Officer, and of his possessing the necessary talents & Letters to recommend himself, that I have no douts from his Rank & situation in life, he will perhaps receive that Consideration from the War Department that will enable him to obtain the distinction he so much wishes for.  He has been for a long time a near Neighbor of mine, and I feel well Convinc’d that he is possess’d of those particular ideas, necessary to  himself a good Military Character.  Pardon if you please the liberty I have taken.  I am Sir Very Respectfully Yr. Mo. Ob. Hble Servt.

Carter Beverley

